Citation Nr: 1448729	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to disability ratings for laryngopharyngeal reflux (LPR) higher than 10 percent from January 31, 2008, and 30 percent from April 16, 2014.

2. Entitlement to a disability rating for vocal cord dysfunction higher than 10 percent from February 27, 2009.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989, and from October 2001 to October 2002. He also had reserve service.

This appeal comes before the Board of Veterans' Appeals from rating decisions of Regional Offices (ROs) of the United States Department of Veterans Affairs (VA). The issues on appeal have a long and complicated history. In December 2002, the Veteran sought service connection for a disorder described as chronic obstructive pulmonary disease (COPD) or emphysema. In August 2003, he asked to withdraw the claim for service connection for COPD and emphysema, and instead seek service connection for vocal cord dysfunction and acid reflux.

In an October 2003 rating decision, an RO granted service connection, effective from October 29, 2002, for vocal cord dysfunction. The RO assigned an initial disability rating of 0 percent. The RO assigned an increase to a 10 percent rating from January 24, 2003, and the resumption of a 0 percent rating from June 1, 2003.

In November 2005, the Veteran requested an increased disability rating for vocal cord dysfunction. In a June 2006 rating decision, the RO continued the 0 percent rating for vocal cord dysfunction.

In January 2008, the Veteran requested service connection for gastroesophageal reflux disease (GERD). In a July 2008 rating decision, the RO denied service connection for GERD.

In February 2009, the Veteran expressed disagreement with the denial of service connection for GERD. He asserted that he had a reflux disorder and a vocal cord disorder, that these should be treated as two separate disabilities, and that each should be service connected. He indicated that his reflux disorder might be more appropriately characterized as LPR, rather than GERD.

In a May 2010 rating decision, the RO changed the description of the service-connected disability described a vocal cord dysfunction to vocal cord dysfunction due to LPR. The RO denied entitlement to a separate rating for LPR. The RO continued, for the newly described disability, the existing 0 percent rating. In September 2010, the Veteran appealed the May 2010 rating decision.

In a February 2012 rating decision, the RO increased the rating for vocal cord dysfunction due to LPR to 10 percent, effective February 27, 2009.

In March 2013, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In an August 2013 decision, the Board granted entitlement to separate disability ratings for vocal cord dysfunction and LPR. The Board the remanded the case to the RO to assign ratings for each of the two separate disabilities.

In an August 2013 rating decision, the VA Appeals Management Center (AMC) granted a separate 10 percent rating for LRP, effective January 31, 2008. The AMC continued the existing 10 percent rating for vocal cord dysfunction due to LRP.

In a July 2014 rating decision, an RO increased the rating for LRP to 30 percent, effective April 16, 2014.

The RO subsequently returned the case to the Board for review. Considering the complete history of the relevant claims and actions, the Board finds that the issues now on appeal to the Board are, for LPR, entitlement to disability ratings for higher than 10 percent from January 31, 2008, and 30 percent from April 16, 2014, and, for vocal cord dysfunction, entitlement to a disability rating higher than 10 percent from February 27, 2009. The Board is satisfied that there has been substantial compliance with the instructions in August 2013 Board remand. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. From January 31, 2008, through March 21, 2013, the Veteran's LPR produced pyrosis and throat discomfort, without persistently recurrent epigastric distress, substernal or arm or shoulder pain, or considerable impairment of health.

2. From March 22, 2013, the Veteran's LPR was manifested by persistently recurrent epigastric distress, with pyrosis, regurgitation, and substernal or arm or shoulder pain.

3. The Veteran's LPR has not been manifested by vomiting, weight loss, hematemesis, melena, or anemia, and has not produced severe impairment of health.

4. The Veteran's vocal cord dysfunction has been manifested by hoarseness and inflammation of mucous membranes, without evidence of cord thickening or nodules, polyps, submucous infiltration, or pre-malignant changes, and without constant inability to speak above a whisper.


CONCLUSIONS OF LAW

1. From January 31, 2008, through March 21, 2013, the Veteran's LPR has not met the criteria for a disability rating higher than 10 percent for LPR. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).

2. From March 22, 2013, the Veteran's LPR has met the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346.

3. The Veteran's LPR has not met the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346.

4. The Veteran's vocal cord dysfunction has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6516, 6519 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran with VCAA notice in letters issued in December 2002, March 2003, January 2004, January 2006, March 2006, March 2008, January 2010, and February 2012. In those letters the RO addressed the information and evidence necessary to substantiate claims for service connection and increased ratings. The RO informed the Veteran how VA assigns effective dates. The letters also addressed who was to provide the evidence.

In the March 2013 videoconference hearing the Veteran was assisted by an accredited representative from the Wisconsin Department of Veterans Affairs. The undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

In the August 2013 remand, the Board instructed the RO to gather evidence if necessary, and assign a disability rating for vocal cord dysfunction and a separate disability rating for LPR. The AMC assigned separate ratings. New VA examinations were performed in April 2014. The RO then reconsidered the ratings and increased one of the ratings. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran, and a transcript of the March 2013 hearing. The Veteran has had medical examinations performed by qualified clinicians who reviewed the Veteran's claim file. The examiners explained their findings and conclusions. The examinations and examination reports are adequate for the purpose of addressing the claims that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for LPR

During his 2001 to 2002 period of active service, the Veteran received treatment for symptoms including sore throat. After service, he submitted claims regarding ongoing problems. Ultimately, service connection was established, and ratings were assigned, for two separate disabilities: LPR and vocal cord dysfunction. His ongoing appeal places at issue whether his LPR warrants ratings higher than 10 percent from January 31, 2008, and 30 percent from April 16, 2014. He has described the symptoms and effects of that disability.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The rating schedule does not include a diagnostic code that specifically addresses LPR. The AMC evaluated the Veteran's LPR as analogous to hiatal hernia, under 38 C.F.R. § 4.114, Diagnostic Code 7346, which provides as follows:

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health  ..................................................... 60 percent

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health  ..................................................... 30 percent

With two or more of the symptoms for the 30 percent evaluation of less severity  ............................. 10 percent 

On a VA respiratory examination in May 2003, the Veteran reported a history of sore throat, breathing problems, and voice changes since service. In May 2003, videostroboscopy showed posterior glottis erythema and edema consistent with LPR. In July 2003, a clinician found that the Veteran had LPR and dyspnea associated with epiglottic/tongue base retroversion. Records of VA treatment and examinations in 2004 through 2012 reflect that the Veteran was on medication to address reflux.

In a September 2010 statement, the Veteran indicated that he had coughing, hoarseness, a lump in the throat, chronic voice clearing, and sore throat.

On VA examination in June 2011, the Veteran indicated that he was on medication for reflux. He stated that he had a sore throat, a lump in his throat, frequent throat clearing, and some coughing. The examiner's diagnosis was chronic LPR.

In the March 2013 Board videoconference hearing, the Veteran stated that his LPR symptoms included a burning sensation in his throat, and nausea.

On VA examination in March 2013, the examiner reported having reviewed examination reports and treatment records. He discussed the findings of imaging performed in 2003 and 2011. He stated that the Veteran had hiatal hernia and chronic LPR. He indicated that his LPR was manifested by gastrointestinal symptoms, including epigastric distress, pyrosis, reflux, regurgitation, and nausea. It was noted that the epigastric distress was persistently recurrent, with episodes lasting one to nine days and occurring more than four times a year. The Veteran also reported having episodes of substernal, arm, or shoulder pain, and of sleep disturbance.

On VA examination in April 2014, it was noted that the Veteran was on twice-daily medication for reflux. He reported that before being on medication he had severe heartburn. He stated that on medication symptoms were reduced, but not resolved. He reported that on the rare occasions when he missed his medication his symptoms were much worse.

At the time of the 2014 examination, he had persistently recurrent epigastric distress, with reflux, pyrosis, and regurgitation. He also had substernal pain and arm pain. His reflux caused episodes of sleep disturbance that lasted one to nine days and occurred four or more times a year. Episodes of nausea lasted less than a day, and occurred four or more times a year. The examiner found that his reflux symptoms were productive of considerable impairment of health. The examiner stated that the Veteran's reflux disorder did not impact on his ability to work.

The medical records and the Veteran's statements show a long history of esophageal and throat burning and pain from LPR, and of treatment of those symptoms with medication. In 2008 through 2012, he did not report, and medical records did not reflect, that he had dysphagia or substernal or arm or shoulder pain, nor that his health was considerably impaired. Prior to the March 2013 examination, the evidence did not present an LPR disability picture that approached the criteria for a rating higher than 10 percent. The Board therefore denies a rating higher than 10 percent from January 31, 2008, through March 21, 2013.

In the VA examination that was held on March 22, 2013, the Veteran was found to have persistently recurrent epigastric distress, including pyrosis and regurgitation. It was noted that the LPR was also manifested by substernal, arm, or shoulder pain. The report of the 2013 examination did not directly address the extent to which the LPR manifestations impaired the Veteran's health. Later, in the April 2014 examination, the examiner did state that the Veteran's LPR produced considerable impairment of health. Even on the 2013 examination, however, the persistent symptoms and effects that were noted formed a disability picture that more nearly approximates the Diagnostic Code 7346 criteria for a 30 percent rating than those for a 10 percent rating. Considering 38 C.F.R. § 4.7, the record reasonably supports a 30 percent rating for LPR from the date of that examination.

The Veteran and the clinicians who have treated and examined him have not indicated that his LPR has ever produced vomiting, weight loss, hematemesis, melena, or anemia; nor that it has ever produced severe impairment of health. The preponderance of the evidence thus is against a rating higher than 30 percent for any period.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's LPR has not required hospitalization, and has not markedly interfered with employment. The rating criteria under Diagnostic Code 7346 adequately address the effects of his LPR, and provide for higher ratings for higher levels of impairment. Therefore, it is not necessary to refer the issue of the ratings for LPR for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record reflects that the Veteran holds full time employment. He has not indicated, and the record does not suggest, that his LPR, by itself or in combination with other service-connected disabilities, makes him unable to retain substantially gainful employment. Thus, the record does not raise the issue of unemployability.

Ratings for Vocal Cord Dysfunction

As noted above, the Veteran received treatment during service for symptoms including sore throat, and later submitted claims regarding ongoing problems. Ultimately, service connection was established, and ratings were assigned, for two separate disabilities: LPR and vocal cord dysfunction. His ongoing appeal places at issue whether his vocal cord dysfunction warrants a rating or ratings higher than 10 percent from February 27, 2009. He has described the symptoms and effects of that disability.

The rating schedule does not include a diagnostic code that specifically addresses vocal cord dysfunction. The ROs have evaluated the Veteran's vocal cord dysfunction as analogous to chronic laryngitis, under 38 C.F.R. § 4.97, Diagnostic Code 6516, which provides as follows:

Hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy
   ........................................................... 30 percent

Hoarseness, with inflammation of cords and mucous membranes  ............................................. 10 percent

The rating schedule also provides for rating complete organic aphonia; with constant inability to communicate by speech to be rated at 100 percent, and constant inability to speak above a whisper to be rated at 60 percent. 38 C.F.R. § 4.97, Diagnostic Code 6519.

Records of VA treatment of the Veteran from 2003 forward reflect findings of vocal cord dysfunction. A January 2003 laryngoscopy showed upper airway obstruction in the throat with lingular and tonsillar hypertrophy. The interpreting clinician diagnosed vocal cord dysfunction. On VA respiratory examination in May 2003, the Veteran reported a history of sore throat, breathing problems, and voice changes since service. In May 2003 and July 2003, the Veteran had speech and therapy treatment to address asymmetric vocal cord motion. Vocal cord dysfunction was noted again on VA examination in September 2003.

On VA examination in January 2006, the examiner noted the history of vocal cord dysfunction and treatment with speech therapy. On the 2006 examination, the Veteran's voice had no evidence of asthenia, breathiness, or raspiness.

In a September 2010 statement, the Veteran reported having coughing, hoarseness, a lump in the throat, chronic voice clearing, and a sore throat. In VA treatment in April 2011, he reported chronic hoarseness. 

On VA examination in June 2011, the Veteran reported having constant hoarseness. He indicated that the hoarseness did not interfere with his work or social life. The examiner performed a laryngoscopy. He found lingual tonsillar hypertrophy that was not obstructing. The larynx had moderate erythema. The true vocal folds were mobile and had erythema and mild edema. There was interarytenoid edema. There was partial obliteration of the ventricle. The examiner found that the symptoms had worsened over time.

In the March 2013 Board videoconference hearing, the Veteran reported that his vocal cord dysfunction was manifested by hoarseness. On VA examination in March 2013, the examiner noted that the Veteran had vocal cord dysfunction.

On VA examination in April 2014, it was noted that the Veteran was on twice-daily medication for reflux. He reported that before he was medication symptoms were severe and included chronic hoarseness. He stated that on medication symptoms were reduced, but not resolved. He reported that on the rare occasions when he missed his medication his symptoms were much worse. He indicated that he had undergone speech therapy related to his reflux disorder. 

The examiner found that the Veteran had chronic laryngitis with constant mild hoarseness, and inflammation of mucous membranes. There was erythema and edema of the laryngeal mucosa, especially the arytenoid and interarytenoid areas, even while on medication. The examiner also found hypertrophy of the lingual tonsils that caused some narrowing of the airway. He found that the Veteran did not have complete or incomplete organic aphonia. He stated that, based on the history, vocal cord dysfunction was likely.

The medical examination and treatment records and the Veteran's accounts show that his vocal cord dysfunction is manifested by intermittent and chronic hoarseness. Clinicians have found evidence of inflammation of the mucous membranes in the structures in the throat and mouth. There has been no evidence of thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes. The Veteran has not asserted, and clinicians have not found, that his vocal cord dysfunction and hoarseness have ever made him unable to speak above a whisper. By the preponderance of the evidence, then, the vocal cord dysfunction, with hoarseness, has not presented a disability picture that approaches the criteria for a disability rating higher than 10 percent.

The Veteran's vocal cord dysfunction has not required hospitalization, and has not markedly interfered with employment. The rating criteria under Diagnostic Codes 6515 and 6519 adequately address the effects of his vocal cord dysfunction, and provide for higher ratings for higher levels of impairment. Therefore, it is not necessary to refer the issue of the ratings for vocal cord dysfunction for consideration of extraschedular ratings. As noted above, the Veteran holds full time employment. He has not indicated, and the record does not suggest, that his vocal cord dysfunction, by itself or in combination with other service-connected disabilities, makes him unable to retain substantially gainful employment. Thus, the record does not raise the issue of unemployability.


ORDER

From January 31, 2008, through March 21, 2013, a disability rating higher than 10 percent for LPR is denied.

From March 22, 2013, a 30 percent disability rating for LPR is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 30 percent for LPR is denied.

Entitlement to a disability rating higher than 10 percent for vocal cord dysfunction is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


